                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:09-cr-00039-FDW


 UNITED STATES OF AMERICA,                    )
                                              )
 vs.                                          )
                                              )
 (5) MICHAEL GREENE,                          )                     ORDER
                                              )
        Defendant.                            )
                                              )


       THIS MATTER is before the Court on Defendant’s pro se Motions for Compassionate

Release. (Doc. Nos. 904-905).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have ninety (90) days from the date of this Order to file its response with

the Court.    The Government shall advise the United States Probation Office if the

Government believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.



                                    Signed: December 14, 2020




        Case 3:09-cr-00039-FDW Document 906 Filed 12/14/20 Page 1 of 1
